Exhibit 10.5

RIG PERSONNEL SUPPLY AGREEMENT

This Rig Personnel Supply Agreement (the “Agreement”) is made effective as of
the              day of                     , 2005 (the “Effective Date”), by
and between Turnkey E&P Corporation a Nevada corporation (“TEP”), and Tesco
Corporation (US), a Delaware corporation (“Tesco US”).

RECITALS

A. TEP has acquired certain of the assets of Tesco US and of its parent, Tesco
Corporation, relating to such companies’ contract Casing Drilling services
business (the “Business”).

B. Tesco US is a party to equipment leases (collectively, the “Lease
Agreements”) with Drillers Technology Corporation (“DTC”), whereby Tesco US
agreed to lease three drilling rigs (collectively, the “Rigs”) from DTC, subject
to the terms and conditions set forth in such Lease Agreements, which Tesco US
will use to provide drilling services to third parties.

C. In connection with the acquisition of the Business, TEP hired a number of the
employees of Tesco US who were responsible for managing the operation of the
Rigs.

D. Since Tesco US no longer has sufficient staff to manage the operation of the
Rigs, it has requested that TEP provide sufficient personnel to enable Tesco US
to fulfill its drilling services obligations to third party customers and TEP
has agreed to provide necessary personnel to serve in such capacity, subject to
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants agreements
contained in this Agreement, the parties have agreed as follows:

1. Services to be Performed. During the term of this Agreement, while Tesco US
provides services to its third party customers, TEP shall provide personnel
services with respect to the Rigs described on Exhibit A attached hereto and
made a part hereof (collectively, the “Services”).

2. Term. The term of this Agreement shall be coterminous with the longest term
of the Equipment Leases with DTC. If Tesco US wishes to renew or extend the
terms of one or more such Equipment Leases, it shall provide TEP with not less
than 45 days prior written notice thereof and TEP shall advise Tesco US in
writing within 15 days of its receipt of such notice, whether it has elected to
(i) terminate this Agreement at the end of the last initial term of the Lease
Agreements, or (ii) extend the term of this Agreement, subject to the same terms
and conditions, to coincide with the extended term or terms of the Lease
Agreements. Such



--------------------------------------------------------------------------------

determination shall be made by TEP in its sole discretion and, if it elects not
to extend the term of this Agreement, it shall have no further obligations to
Tesco hereunder at the end of such term.

3. Compensation. The direct costs reimbursable to TEP and the overhead to be
paid to TEP for its performance of the Services shall be determined in
accordance with Exhibit B attached hereto and made a part hereof. Such costs
shall be invoiced by TEP every two weeks and Tesco US shall use its best efforts
to pay such invoices as soon as possible, but in any event within 30 days of
receipt.

4. TEP Responsibilities. TEP will use its commercially reasonable best efforts
to provide personnel adequate to fully satisfy and perform the Services as
described on Exhibit A. If Tesco US requires that TEP perform services for Tesco
US in addition to those described in Exhibit A, it shall provide TEP with a
written request to perform such additional services and a description of how TEP
is to be compensated for such services. If TEP agrees to perform such additional
services for Tesco US, this Agreement shall be deemed to be amended as of the
date TEP commences performing such additional services to include the additional
services in the Services described in Exhibit A and to include the compensation
for such additional services in the compensation described on Exhibit B.

In performing the Services, TEP shall act, and shall ensure that its personnel
act, in a commercially reasonable, industry standard manner and endeavor in good
faith to perform its responsibilities hereunder with operational expertise;
provided, however, that TEP shall have no operational responsibilities hereunder
beyond supplying the manpower necessary to move the Rigs to the locations
designated by Tesco US and to operate the Rigs at such locations in accordance
with the directions of Tesco US’ representatives, unless TEP reasonably believes
that such directions will cause the well to be drilled in an imprudent or unsafe
manner, in which case TEP shall have the right to refuse to conduct the
requested operation.

TEP shall maintain, at its expense, the insurance described on Exhibit C
attached hereto and made a part hereof and shall provide Tesco US with a
certificate or certificates satisfactory to Tesco US that such insurance is in
full force and effect, and that such insurance will not be cancelled or
materially changed without thirty (30) days prior written notice to Tesco US.

5. Tesco US Responsibilities. Tesco US shall designate to TEP the drilling
locations for the Rigs and the drilling schedule. It shall secure and maintain
all permits and licenses necessary for TEP to perform its obligations hereunder
and shall provide a safe workplace environment for the performances of the
Services. It shall provide all equipment required for maintenance and operation
of the Rigs. It also shall provide well site supervision of all drilling
activities and all completion activities involving the Rigs, and of TEP
personnel provided under this Agreement. Tesco US shall maintain, at its
expense, the insurance described on Exhibit C attached hereto and made a part
hereof and shall provide TEP with a certificate or certificates satisfactory to
TEP that such insurance is in full force and effect, that (except with regard to
workers compensation and employer’s liability policies) TEP is named as an
additional insured under the insurance policies, with a waiver of subrogation by
the insurers against TEP, and that such insurance will not be cancelled or
materially changed without thirty (30) days prior written notice to TEP.



--------------------------------------------------------------------------------

6. Personal Injury or Property Damage. TEP shall not be liable for, and Tesco US
agrees to release, protect, defend, indemnify and hold harmless TEP from and
against, any and all claims, damages, liabilities, losses, demands,
encumbrances, causes of action, obligations, costs, judgments, interest and
rewards (collectively, “Claims”) for personal injury, illness, death, or damages
to property, whether real or personal, owned or leased, including damage to or
loss of the Rigs, arising out of or in any way relating to TEP’s operation of
the Rigs or the performance by TEP of its other obligations hereunder except
where any such Claims results from the gross negligence or willful misconduct of
TEP.

7. Damage to Wellbore or Reservoir. Tesco US shall release TEP of any liability
for, and shall protect, defend and indemnify TEP from and against, Claims on
account of (i) damage, destruction to, or loss of, all underground resources and
equipment, oil reservoirs, gas reservoirs, wellbores and wellbore equipment or
(ii) underground blowout, seepage or pollution.

8. Employment Claims. Each party shall defend, indemnify and hold harmless the
other party against any and all claims brought by employees of the indemnifying
party which are premised on the alleged existence of an employment relationship
between such employees and the indemnified party, including, without limitation,
claims for unpaid wages or benefits, and claims based on unfair labor practices
or discrimination in employment.

9. Remedies. If any legal action or other proceeding is brought for the
enforcement of this Agreement, the successful or prevailing party shall be
entitled to all legal and equitable remedies available (including specific
performance) and to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding in addition to any other relief to which it may be
entitled at law or equity. In no event shall either party be liable hereunder
for special, incidental, indirect, punitive or consequential damage, including,
without limitation, business interruption, loss of profit and loss of
opportunity, each party hereby waiving, discharging and releasing the other
party from any liability or responsibility for any such damages.

10. Notices. All notices, consents, demands or other communications required or
permitted to be given pursuant to this Agreement shall be deemed sufficiently
given: (i) when delivered personally during a business day to the appropriate
location described below or telefaxed to the telefax number indicated below, or
(ii) five (5) business days after the posting thereof by United States first
class, registered or certified mail, return receipt requested, with postage fee
prepaid and address:

If to TEP:

c/o Burstall Winger LLP, 3100, 324 - 8th Ave. S.W.

Calgary, Alberta T2P 2Z2

Attention: Dale Burstall



--------------------------------------------------------------------------------

If to Tesco US:

11330 Brittmoore Park Drive

Houston, TX 77041

Attn: Associate General Counsel

Telefax No.: 713-849-0075

11. Relationship of the Parties. With respect to each party’s performance of any
activities or operations described or contemplated to be performed pursuant to
this Agreement, such party shall be responsible for performing such activities
or operations as an independent contractor and neither the other party nor
anyone contracted or employed by such other party shall hold themselves out to
be, or be deemed for any purpose to be, the agent, servant or representative of
the performing party in the performance of such operations or any part thereof.
It is not the intention of the parties to create, nor shall this Agreement be
construed as creating, a mining or other partnership, joint venture, agency
relationship or association, or to render the parties liable as partners,
co-venturers or principals. Neither is it the intention of the parties to
create, nor shall this Agreement be construed as creating, an employment
relationship between either party and the employees of the other party.

12. Successors. This Agreement shall be binding upon each of the parties upon
their execution thereof, and inure to the benefit of the parties hereto and
their successors and assigns.

13. Severability. In the event that any one or more of the provisions contained
in this Agreement, shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement.

14. Section Headings. The section headings used herein are descriptive only and
shall have no legal force or effect whatsoever. Except to the extent the context
specifically indicates otherwise, all references to articles and sections refer
to articles and sections of this Agreement, and all references to the exhibits
and schedules refer to exhibits and schedules attached hereto, each of which is
made a part hereof for all purposes.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, USA, applicable to agreements
and contracts executed and to be wholly performed there, without giving effect
to the conflicts of law principles thereof.

16. Dispute Resolution. Any dispute or disagreement between the parties us to
the interpretation of any provision of this Agreement (or the performance of
obligations under this Agreement) shall be resolved in accordance with
Section 8.10 of that certain Acquisition Agreement, dated as of August 23, 2005,
by and among the parties and Tesco Corporation, as amended November 16, 2005.



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

18. Waiver. Any waiver by either party to be enforceable must be in writing an
no waiver by either party shall constitute a continuing waiver.

19. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings between the parties relating to such subject
matter.

20. No Assumption Against Draftsman. Each party hereto has been represented by
counsel with respect to the negotiation and drafting of this Agreement and all
related documents. Accordingly, each party agrees that ambiguities with respect
to any language contained herein or therein shall not be resolved against the
drafting party.

21. Assignability. This Agreement shall not be assignable by either party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TURNKEY E&P CORPORATION By:   /s/ Dale W. Bossert Name:   Dale W. Bossert Title:
  President and CEO TESCO CORPORATION (US) By:   /s/ Julio Quintana Name:   J.
M. Quintana Title:   President and CEO



--------------------------------------------------------------------------------

Exhibit A

Rigs and Services

TEP will provide Services under this Agreement, as may be requested by Tesco US,
with regard to the following rigs leased by Tesco US from Drillers Technology
Corporation: DTC1, DTC2 and DTC 3.



--------------------------------------------------------------------------------

Exhibit B

Compensation

TEP will be compensated for the Services at the rate of one hundred and fifteen
percent (115%) of the total of the actual and reasonably documented costs to TEP
of salary and employment benefits and related workers compensation paid to (or
on behalf of) those individual employees of TEP who provide Services to Tesco US
under this Agreement, but only to the extent that such costs correspond to those
time periods during which such employees were providing such Services.



--------------------------------------------------------------------------------

Exhibit C

Insurance

Tesco US will provide the following insurance:

 

1. Workers Compensation insurance, for its own employees, in full compliance
with all applicable state, provincial and federal laws and regulations. Tesco
may also choose to include TEP’s employees who are providing Services under this
Agreement in its Workers Compensation insurance program, but shall not be
required to do so.

 

2. Employer’s Liability insurance in the minimum amount of USD $1,000,000 per
accident or occurrence covering injury to or death of any employee which may be
outside the scope of the workers’ compensation statute in the area where work is
performed.

 

3. Comprehensive General Liability insurance policy with minimum limits of USD
$1,000,000 per accident or occurrence covering bodily injury, personal injury
and property damage to third parties as a result of the acts of members of its
personnel, its agents and/or its equipment, and subject to a USD $2,000,000
aggregate. Such liability coverage shall include coverage for Completed
Operations and Pollution liabilities arising out of operations conducted under
the Agreement.

 

4. Automobile Liability insurance covering owned, non-owned and hired automotive
equipment in the minimum amount of USD $1,000,000 combined single event for
bodily injury or property damage per accident.

 

5. Excess Liability insurance in the amount of USD $10,000,000 above the
coverages specified in items 2, 3 and 4 above.

TEP will provide the following insurance:

 

1. Workers Compensation insurance, for its own employees only, in full
compliance with all applicable state, provincial and federal laws and
regulations, unless Tesco chooses to include TEP’s employees who are providing
Services under this Agreement in Tesco’s Workers Compensation program.

 

2. Employer’s Liability insurance in the minimum amount of USD $1,000,000 per
accident or occurrence covering injury to or death of any employee which may be
outside the scope of the workers’ compensation statute in the area where work is
performed.